      Case 1:13-cv-13286-FDS Document 198 Filed 05/06/19 Page 1 of 5



                        UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS
_________________________________________
                                              )
The COMMONWEALTH OF                           )
MASSACHUSETTS,                                )
                                              )
                  Plaintiff,                  )
                                              )
            and                               )
                                              )
The AQUINNAH/GAY HEAD COMMUNITY               )
ASSOCIATION, INC. (AGHCA) and                 )
TOWN OF AQUINNAH,                             )
                                              )
                  Intervenor/Plaintiffs,      )
                                              )
            v.                                )
                                              ) No: 1:13-cv-13286-FDS
The WAMPANOAG TRIBE OF GAY                    )
HEAD (AQUINNAH), et al.,                      ) LEAVE TO FILE GRANTED
                                              ) ON MAY 6, 2019
                  Defendants                  )
                                              )
            and                               )
                                              )
CHARLES D. BAKER, in his official capacity as )
GOVERNOR, COMMONWEALTH OF                     )
MASSACHUSETTS, et al.                         )
                                              )
                  Third-Party Defendants.     )
_________________________________________ )

        COMMONWEALTH OF MASSACHUSETTS’ REPLY TO WAMPANOAG TRIBE
        OF GAY HEAD (AQUINNAH)’S RESPONSE IN OPPOSITION TO THE TOWN
             OF AQUINNAH’S MOTION FOR ENTRY OF FINAL JUDGMENT




                                     1
         Case 1:13-cv-13286-FDS Document 198 Filed 05/06/19 Page 2 of 5



       The original plaintiff in this action, the Commonwealth of Massachusetts and the

Individual Third-Party Defendants (collectively, Commonwealth), reply herein to the Response

in Opposition to the Town of Aquinnah’s Motion for Entry of Final Judgment filed by the

defendants, Wampanoag Tribe of Gay Head (Aquinnah) and Aquinnah Wampanoag Gaming

Corporation (collectively, Tribe). See Document #185. The Commonwealth files this reply to

note its objection to the order for permanent injunctive relief requested by the Tribe. Insofar as

that requested order pertains to the Commonwealth, it would provide that, “[t]he Commonwealth

of Massachusetts … [is] permanently enjoined from asserting jurisdiction over, or interfering

with, the Tribe’s rights under the Indian Gaming Regulatory Act.” See Document #185, at 20.

This proposed order should not enter against the Commonwealth because: (1) no claim for

injunctive relief against the Commonwealth remains in this case; and (2) even if one did (or even

if an order were to be entered against the individual third-party Commonwealth defendants), the

requested order is overly broad, implicating important concerns of state sovereignty recognized

by this Court when it ruled on motions to dismiss in 2015.

       A. This Court dismissed the Tribe’s claims against the Commonwealth.

       Shortly after removing the case to this Court and defeating the Commonwealth’s motion

to remand, the Tribe answered the Commonwealth’s complaint and interposed counter- and

third-party claims against the Commonwealth and three individual Commonwealth defendants in

their official capacities: The Governor, the Attorney General, and the Chair of the Massachusetts

Gaming Commission. See Documents ##57, 74. The Commonwealth and the Third-Party

Commonwealth Defendants moved to dismiss these claims on the basis of sovereign and 11th

Amendment immunity. See Documents ## 76, 77. On March 27, 2015, in an omnibus ruling,

this Court dismissed all counterclaims against the Commonwealth. See Document #95 at 24-29.



                                                 2
           Case 1:13-cv-13286-FDS Document 198 Filed 05/06/19 Page 3 of 5



The Tribe did not appeal from this ruling. See Notice of Appeal, Document #159. Thus,

because no claim remains against the Commonwealth, either for declaratory or injunctive relief,

the Tribe’s requested permanent injunction may not be entered against it.

         B. The Tribe’s Requested Injunction is Overly Broad.

         In its motion to dismiss the Tribe’s counter- and third-party claims, the Commonwealth

argued that the injunction being sought by the Tribe at that time was overly broad because – even

if the Tribe prevailed in its argument that the Indian Gaming Regulatory Act (IGRA) permitted

the gaming activities in which it sought to engage – the requested injunction would prohibit core

Commonwealth exercises of regulatory and police clearly outside the reach of IGRA, such as

managing an environmental disaster near the planned gaming establishment or granting a license

to a competing gaming establishment in accordance with the Commonwealth’s own gaming law.

See Document #95, at 32. This Court viewed the Commonwealth’s objection to the scope of the

proposed injunction as “premature” and noted that, “[i]f the Court does grant any injunctive

relief, it can limit or shape that remedy as principles of equity and proper respect for federal-state

relations may require.” See Document #95, at 32. 1

         The Commonwealth is unaware of the planned scope or details of the Tribe’s intended

project. The Tribe may undertake an activity connected to its planned gaming establishment that

falls outside the jurisdictional reach of IGRA and triggers Commonwealth regulatory

jurisdiction, such as the offer of water transportation from the mainland to the gaming

establishment and placement of a wharf in Commonwealth waters. See, e.g., Building Inspector

and Zoning Officer of Aquinnah v. Wampanoag Aquinnah Shellfish Hatchery Corp., 443 Mass.

1, 16-17, 818 N.E.2d. 1040, 1051 (2004) (in Settlement Act, Tribe waived its sovereign


1
 The Court pointed out that any such relief would enter, if at all, only against the individual third-party defendants,
as claims against the Commonwealth were to be dismissed. Id. at 31.

                                                           3
         Case 1:13-cv-13286-FDS Document 198 Filed 05/06/19 Page 4 of 5



immunity to enforcement of state and local land-use regulations with respect to Settlement

Lands). Under the 1983 Settlement Agreement, with a few specific exceptions, the

Commonwealth retained its authority over the Tribe’s use of the Settlement Lands. Even if some

portion of that retained authority was later supplanted by IGRA, the Commonwealth’s authority

over non-gaming operations on those lands remains undisturbed. This Court should not enter a

broad and permanent injunction that would block the Commonwealth and its officers from

exercising their sovereign authority to protect citizens and natural resources in the future.

                                          CONCLUSION

       For the reasons, the Tribe’s requested order should not be entered against the

Commonwealth or the Individual Third-Party Commonwealth Defendants.

                                            Respectfully submitted,

                                            THE COMMONWEALTH OF MASSACHUSETTS
                                            and INDIVIDUAL THIRD-PARTY
                                            COMMONWEALTH DEFENDANTS,

                                            By and through their attorney,

                                            MAURA HEALEY
                                            ATTORNEY GENERAL

                                            /s/ Juliana deHaan Rice______
                                            Juliana deHaan Rice (BBO # 564918)
                                            Assistant Attorney General
                                            Government Bureau
                                            Office of Attorney General Maura Healey
                                            One Ashburton Place
                                            Boston, MA 02108-1698
                                            (617) 963-2583
                                            Juliana.Rice@state.ma.us
Dated: May 6, 2019




                                                  4
         Case 1:13-cv-13286-FDS Document 198 Filed 05/06/19 Page 5 of 5




                                 CERTIFICATE OF SERVICE

        I, Juliana deHaan Rice, hereby certify that on this 6th day of May, 2019, I filed the
foregoing document through the Electronic Case Filing (ECF) system and thus copies of the
foregoing will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF); paper copies will be sent, via first-class mail, to those indicated as non-
registered participants.

                                                      /s/ Juliana deHaan Rice




                                                 5
